United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Juan, PR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0950
Issued: August 17, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 19, 2015 appellant filed a timely appeal of a January 13, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that he sustained
an injury due to factors of his federal employment.
FACTUAL HISTORY
On March 21, 2013 appellant then a 29-year-old city carrier, filed an occupational disease
claim alleging that he developed cervical, dorsal, and lumbosacral pain and herniated discs with
bilateral radiculopathy. He also stated that his physical job duties caused him stress. Appellant
1

5 U.S.C. § 8101 et seq.

attributed his condition to standing and walking while carrying heavy weights in the performance
of his federal job duties. He stated that he was required to twist, bend, and crouch to deliver the
mail.
In a letter dated April 5, 2013, OWCP requested additional factual and medical evidence
in support of appellant’s occupational disease claim. It noted that he had not provided medical
evidence of a diagnosed condition and requested a medical report addressing the diagnosis, the
implicated employment duties and providing an opinion on the causal relationship between his
duties and his diagnosed condition.
Appellant provided electrodiagnostic test results including a magnetic resonance imaging
(MRI) scan dated February 22, 2013 diagnosing C5-6 degenerative disc disease with disc
herniation resulting in right-sided nerve root compression and spinal canal stenosis and C6-7
degenerative disc disease. A computerized tomography (CT) scan dated March 11, 2013
demonstrated multilevel disc disease in the lumbar spine at L3-4 and L4-5 with mild central
canal stenosis at those levels as well as mild degenerative facet joint arthritis. Counsel argued on
April 30, 2013 that appellant had submitted sufficient evidence to establish his claim for
occupational injury to his neck, back, hands, and legs. She stated that appellant was
experiencing an emotional condition aggravated by the constant stress at work and the physical
pain that he suffered. Counsel reviewed each diagnosed condition and the specific work factors
which she felt caused or contributed to these conditions.
OWCP denied appellant’s claim by decision dated June 17, 2013, finding that appellant
had not submitted the necessary medical evidence sufficient to establish his claim for a
diagnosed condition due to his federal employment duties. Thus, fact of injury had not been
established. OWCP noted that counsel’s opinion regarding the causal relationship was not
probative as she was not a physician for the purposes of FECA.
Appellant requested an oral hearing from OWCP’s Branch of Hearings and Review on
July 10, 2013. He submitted a report from Dr. J.E. Rosado, a Board-certified neurosurgeon, who
had examined appellant on June 13, 2013. Dr. Rosado diagnosed cervical disc degeneration with
myelopathy. He performed an anterior cervical discectomy with arthroplasty at C5-6 on
June 21, 2013.
Counsel requested a review of the written record rather than an oral hearing from
OWCP’s Branch of Hearings and Review on August 26, 2013. She submitted a September 9,
2013 report from Dr. Melba Sotomayor, a neurologist, who noted that she had treated appellant
since February 21, 2013 for progressive shoulder, cervical, and lumbar spine pain.
Dr. Sotomayor examined appellant and diagnosed compressive cervical myelopathy due to C5-6
and C6-7 disc protrusion, bilateral cervical radiculopathy, severe bilateral median entrapment
neuropathy, bilateral shoulder tendinitis, and osteoarthritis, mild knee osteoarthritis, plantar
fasciitis, and bilateral L5-S1 radiculopathy, bilateral elbow epicondylitis, and bilateral wrist
tendinitis as well as depression. She found that appellant was totally disabled.
The record contains 57 pages of documents, primarily medical in nature, in a mixture of
Spanish and English languages dated beginning June 21, 2013.

2

By decision dated December 11, 2013, an OWCP hearing representative found that the
medical evidence did not contain an opinion that appellant’s diagnosed conditions were caused
or contributed to by his implicated employment duties. The hearing representative concluded
that appellant failed to meet his burden of proof to establish an occupational disease causally
related to his employment and affirmed the June 17, 2013 decision of OWCP.
Counsel requested reconsideration on June 2 and July 7, 2014. She argued that all of
appellant’s diagnosed conditions were related to his job duties. Counsel stated, “We see that
Dr. Melba Sotomayor did not address the direct cause of his conditions, but the claimant has no
other sources of injury outside of his employment. These conditions arose under the normal
scope of performance of duty….” In a note dated June 11, 2013, Dr. Rosado reported that
Dr. Sotomayor referred appellant to him due to progressive cervical pain associated with arm
weakness. He diagnosed cervical radiculopathy associated with a herniated disc at C5-6.
Appellant resubmitted his diagnostic testing, Dr. Sotomayor’s September 9, 2013 report,
as well as hospital notes from his June 21, 2013 cervical spine surgery, and submitted
prescriptions and disability slips on June 16, 2014. Several of these groups of documents are in a
mixture of Spanish and English. Appellant submitted a series of medical documents largely in
Spanish regarding a hospitalization beginning on January 22 through 28, 2014 for severe
depression and other emotional conditions. Appellant requested disability retirement on July 7,
2014 and social security benefits on March 18, 2014.
By decision dated January 13, 2015, OWCP reviewed the evidence submitted and noted
that the opinions of appellant’s counsel regarding the causal relationship between his condition
and his employment duties was not probative as she was not a physician. It found that none of
the medical evidence submitted addressed appellant’s work activities or provided an opinion that
appellant’s diagnosed conditions were related to his employment duties.
LEGAL PRECEDENT
OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”2 To establish that an injury
was sustained in the performance of duty in an occupational disease claim, a claimant must
submit the following: (1) medical evidence establishing the presence or existence of the disease
or condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; and (3) medical evidence establishing that the employment factors identified by the
claimant were the proximate cause of the condition for which compensation is claimed or, stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant. The evidence required to establish causal
relationship is rationalized medical opinion evidence, based upon a complete factual and medical
background, showing a causal relationship between the claimed condition and identified factors.

2

20 C.F.R. § 10.5(q).

3

The belief of a claimant that a condition was caused or aggravated by the employment is not
sufficient to establish causal relation.3
ANALYSIS
The Board finds that the case is not in posture for decision.
OWCP accepted that appellant was required to stand, walk, carry heavy weights, twist,
bend, and crouch to deliver the mail. It also accepted that appellant had medical evidence of a
diagnosed condition including cervical disc degeneration, herniated disc at C5-6 bilateral
cervical radiculopathy, severe bilateral median entrapment neuropathy, bilateral shoulder
tendinitis and osteoarthritis, mild knee osteoarthritis, plantar fasciitis and bilateral L5-S1
radiculopathy, bilateral elbow epicondylitis, and bilateral wrist tendinitis as well as depression
based on the reports of Drs. Sotomayor and Rosado. OWCP denied appellant’s claim on the
grounds that the medical evidence did not establish a causal relationship between his diagnosed
conditions and his implicated employment duties. The case record, however, does not contain a
translation of the Spanish portions of the medical records which include both of appellant’s
hospitalizations. The Board has held that it is unreasonable for OWCP to deny a claim before it
attempts to secure an accurate translation of the relevant evidence.4 For OWCP and the Board to
properly consider all evidence of record, an accurate translation of the Spanish medical records is
needed. Therefore, the case will be remanded for this purpose and, after conducting such further
development as it may find necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for a decision and must be remanded for
further development of the record.

3

Lourdes Harris, 45 ECAB 545, 547 (1994).

4

Ana D. Pizarro, 54 ECAB 430 (2003) (finding that appellant submitted medical evidence in Spanish, that
OWCP did not analyze or seek a translation of this medical evidence and remanding the case for this purpose);
Armando Colon, 41 ECAB 563 (1990) (OWCP abused its discretion in denying an employee’s request for
reconsideration on the grounds that the evidence submitted lacked probative value because it was in a foreign
language); see also H.S., Docket No. 11-1170 (issued December 14, 2011); M.T., Docket No. 09-208 (issued
November 9, 2009); and A.G., Docket No. 08-206 (issued May 12, 2008).

4

ORDER
IT IS HEREBY ORDERED THAT the January 13, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: August 17, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

